Valenti v Gadomski (2022 NY Slip Op 01341)





Valenti v Gadomski


2022 NY Slip Op 01341


Decided on March 2, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 2, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
ANGELA G. IANNACCI
JOSEPH J. MALTESE
WILLIAM G. FORD, JJ.


2016-00626
 (Index No. 150116/12)

[*1]Robert Valenti, respondent, 
vJohn J. Gadomski, etc., appellant, et al., defendants.


Marshall Dennehey Warner Coleman & Goggin, P.C., New York, NY (Richard Imbrogno, James P. Connors, Tonya M. Lindsey, and Shane Haselbarth of counsel), for appellant.
Law Firm of Ravi Batra, P.C., New York, NY (Todd B. Sherman of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for medical malpractice, the defendant John J. Gadomski appeals from an order of the Supreme Court, Richmond County (Charles M. Troia, J.), dated December 28, 2015. The order, insofar as appealed from, denied that defendant's motion for summary judgment dismissing the amended complaint and all cross claims insofar as asserted against him.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order dated December 28, 2015, inter alia, denying the motion of the defendant John J. Gadomski for summary judgment dismissing the amended complaint and all cross claims insofar as asserted against him must be dismissed because the right of direct appeal therefrom terminated with the entry of a final judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from a corrected judgment entered May 16, 2017 (see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248; Valenti v Gadomski, _____ AD3d _____ [Appellate Division Docket No. 2017-00682; decided herewith]).
DUFFY, J.P., IANNACCI, MALTESE and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court